IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


CENTURY INDEMNITY COMPANY, AS    : No. 68 EM 2018
SUCCESSOR TO CCI INSURANCE       :
COMPANY, AS SUCCESSOR TO         :
INSURANCE COMPANY OF NORTH       :
AMERICA AND PACIFIC EMPLOYERS    :
INSURANCE COMPANY,               :
                                 :
                Respondents      :
                                 :
                                 :
            v.                   :
                                 :
                                 :
ONEBEACON INSURANCE COMPANY      :
F/K/A CGU INSURANCE COMPANY      :
F/K/A GENERAL ACCIDENT INSURANCE :
COMPANY OF AMERICA,              :
                                 :
                Petitioner       :


                                   ORDER



PER CURIAM

    AND NOW, this 15th day of October, 2018, the Petition for Review is DENIED.